DETAILED ACTION

Response to Arguments
Applicant’s arguments and amendments to claim(s) filed 06/06/2022 have been fully considered and are persuasive. All claim, specification, and drawing objections and 112b rejections stated in office action of 03/22/2022 has been withdrawn.  

Allowable Subject Matter
Claims 1-15 contain allowable subject matter over the prior art of record. 

The following is an examiner’s statement of reasons for allowance: 

The best prior art found to record is Horikawa - JP2000205991A, which teaches a leak inspection device (fig.8) comprising: an inspection mechanism (fig.8) configured to execute a first inspection process (fig.8 and [0007-0009]: “on-off valves 6, 8, 10, and 20 are opened to compress an inside of a work piece or a first inspection chamber W1 and an inside of a reference chamber or master M using a compressed gas 4 and inspecting the first inspection chamber W1 for a pressure leak based on a differential pressure between the inside of the first inspection chamber W1 and the inside of the reference chamber M” corresponds to “a first inspection process”) for compressing an inside of a first inspection chamber W1 and an inside of a reference chamber M using a compressed gas 4 (fig.8 and [0007-0009]: the pressurized gas is introduced into the first work W1 and the master M; first work corresponds to “a first inspection chamber”; master M corresponds to “reference chamber”), and for inspecting the first inspection chamber W1 for a pressure leak based on a differential pressure between the inside of the first inspection chamber W1 and the inside of the reference chamber M (fig.8 and [0007-0009]: differential pressure detector 12 is used to inspect the first inspection chamber W1 for a pressure leak based on a differential pressure between the inside of the first inspection chamber W1 and the inside of the reference chamber M), and a second inspection process (fig.8 and [0007-0010]: “the on-off valve 20 is closed and on-off valves 6, 8, 10, and 22 are opened to compress an inside of a work piece or a second inspection chamber W2 and an inside of the reference chamber or master M using a compressed gas 4 and inspecting the second inspection chamber W2 for a pressure leak based on a differential pressure between the inside of the second inspection chamber W2 and the inside of the reference chamber M” corresponds to “a second inspection process”) for compressing, after an end of the first inspection process, an inside of a second inspection chamber W2 and the inside of the reference chamber M using the compressed gas, and for inspecting the second inspection chamber W2 for a pressure leak based on a differential pressure between the inside of the second inspection chamber W2 and the inside of the reference chamber M (fig.8 and [0007-0010]: “Next, the on-off valve 20 is closed and the on-off valves 6, 8, 10, and 22 are opened” corresponds to “after an end of the first inspection process”). 

Another best prior art found to record is Furuse - US 6182501, which teaches: a leak test method and apparatus which introduces high-pressure gas into a work and a master from a high-pressure gas source through first and second electromagnetic valves, respectively, closes the first and second electromagnetic valves, detects the pressure difference between the work and the master by a differential pressure sensor, and compares the amount of leakage, obtained from the pressure difference, with a leakage reference value to thereby decide the work to be leak-free or leaky (abstract and fig.4).

However, Horikawa and Furuse fail to disclose a second inspection process for compressing, after an end of the first inspection process, an inside of a second inspection chamber and the inside of the reference chamber using the compressed gas, and for inspecting the second inspection chamber for a pressure leak based on a differential pressure between the inside of the second inspection chamber and the inside of the reference chamber; wherein the control device is configured to: during an execution of the first inspection process, open the first pre-compression valve to pre-compress the second inspection chamber; and in a state where the inside of the second inspection chamber is pre-compressed, cause the inspection mechanism to execute the second inspection process, in combination with a leak inspection device as claimed in independent claim 1.

Horikawa and Furuse also fail to disclose pre-compressing a second inspection chamber using the compressed gas, and while the second inspection chamber is being pre-compressed, inspecting the first inspection chamber for a pressure leak based on a differential pressure between the inside of the first inspection chamber and the inside of the reference chamber; a second inspection process including compressing, an inside of the pre-compressed second inspection chamber and the inside of the reference chamber using the compressed gas, in combination with a leak inspection method as claimed in independent claim 13. 
このように、角形器状の外ケース１の内部構造が各種所定配置された後、一般的手法であるゲル状のポッティング樹脂（不図示）を充填して半導体圧力センサが完成となる。 

Hence the prior art of record fails to teach the invention as set forth in claims 1-15 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine and/or modify the elements of the prior art of record other than applicant's own reasoning.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861    
/JOHN FITZGERALD/Primary Examiner, Art Unit 2861